NOTE: ThiS order is n0npreceden1;ia1.
United States Court of AppeaIs
for the FederaI Circuit
KING PHARMACEUTICALS, INC.
AND KING PHARMACEUTICALS RESEARCH AND
DEVELOPMENT, INC.,
Plaintiffs-Appellants,
and
PHARMACEUTICAL IP HOLDING, INC.,
Plaintiff-Appellant,
V.
SANDOZ INC.,
Defendant~Appellee.
2011-1227
Appea1 from the United States DiStrict C0urt for the
District of New Jersey in case n0. 08-CV-5974, Chief
Judge Garre-tt E. Br0wn, Jr.
ON MOTION
ORDER

KING PHARMA V. SANDOZ 2
Pharmaceutica1 IP Holding, Inc. moves for a 30-day
extension of time, until l\/lay 25, 2011, for the appellants
to file their initial briefs, for a 30-day extension of time,
until August 3, 2011, for the appellee to file its response
brief, for a 7 -day extension of tin1e, until August 24, 2011,
for the appellants to file their reply briefs, and for an
extension of time, until August 31, 2011, to file the joint
appendix
Upon consideration thereof
IT ls ORDERE1) THAT:
The motion is granted
FOR THE COURT
|‘1AR 2 4 2911 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Cha1'les M. Lizza, Esq.
Martir1 B. Pavane, Esq.
Michelle S. Rhyu, Esq. ruin
v.s. count 0 PEALs rex
S21 me reuse-iA'i.PcrRcun
MAR 24 2011
.|ANHDRBAL¥
eC|.EIl(